UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                        ORDER
             - against -
                                                                  18 Cr. 364 (PGG)
TROY ALLERT,

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               With the consent of Defendant, the violation of supervised release hearing

scheduled for July 14, 2021 at 9:30 will take place telephonically. 1

Dated: New York, New York
       June 29, 2021




1
 The parties are directed to dial 888-363-4749 to participate, and to enter the access code
6212642. The press and public may obtain access to the telephone hearing by dialing the same
number and using the same access code. The parties should call in at the scheduled time and
wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.
Seven days before the hearing, the parties must email Michael_Ruocco@nysd.uscourts.gov and
GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be
using to dial into the hearing so that the Court knows which numbers to un-mute. The email
should include the case name and case number in the subject line.
